FILE COPY




                                 Fourth Court of Appeals
                                        San Antonio, Texas

                                              August 11, 2016

                                           No. 04-16-00426-CV

                                         Ignacio VALENZUELA,
                                                 Appellant

                                                  v.
                                           Cruz RODRIGUEZ,
                                                Appellee

                       From the County Court At Law No. 10, Bexar County, Texas
                                    Trial Court No. 2015CV05285
                                Honorable Karen Crouch, Judge Presiding


                                              ORDER

        This court has determined this appeal is appropriate for referral to alternative dispute resolution
(ADR). 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2. All further communications with this court by the
parties regarding ADR shall be directed to the clerk of the court.

       All parties are ORDERED to respond in writing by August 25, 2016 stating: (1) any objection to
mediation; and (2) whether the parties agree on the selection of a mediator and, if so, the name and
address of the mediator of their choice.

        If the parties agree to mediation and select a mediator, this court will issue an order suspending all
appellate deadlines for forty-five days to allow the parties to concentrate on the scheduling and completion
of the mediation process.

       Is it so ORDERED on August 11, 2016.

                                                                  ______________________________
                                                                    Marialyn Barnard, Justice

      IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
August 11, 2016.



                                                                      ______________________________
                                                             Keith E. Hottle, Clerk